DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-19 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “wherein the second housing part is connected to the first housing part such that the second housing part is rotatable relative to the first housing part about a main axis of rotation, wherein the second housing part includes a toothed rack having a concave shape and facing the main axis of rotation, wherein the actuation unit further comprises a drive pinion supported at the first housing part and engaging the toothed rack for driving the second housing part rotatingly relative to the first housing part” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 19, 
The prior art does not disclose or suggest the claimed “a drive pinion supported by the first housing part; a second housing part fixed to the foldable wing tip device, wherein the second housing part includes a toothed rack having a concave shape and teeth facing the hinge axis; wherein the foldable wing tip device is configured to be pivoted about the hinge axis by .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647